Order and judgment (one paper), Supreme Court, New York County (Eugene L. Nardelli, J.), entered February 15, 1991, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s denial of accidental disability retirement, and dismissed the proceeding, unanimously affirmed, without costs.
The officer’s injuries resulted from his having tripped on a curb. This does not constitute a " 'sudden, fortuitous mischance, unexpected, out of the ordinary’ ” (Matter of Lichtenstein v Board of Trustees, 57 NY2d 1010, 1012), and therefore does not qualify as an accidental injury within the line of duty. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Smith, JJ.